394 S.E.2d 168 (1990)
327 N.C. 146
Barbara S. BECKWITH, Executrix of the Estate of Peter Oberdorf Beckwith
v.
James M. LLEWELLYN, William P. Thompson, Thompson, Paddock & Llewellyn, Richard A. Vinroot, A. Ward McKeithen and Robinson, Bradshaw & Hinson, P.A.
No. 243A89.
Supreme Court of North Carolina.
July 26, 1990.
Morris & Morris, Richmond, Va., James, McElroy & Diehl, Charlotte, for plaintiff.
Jones, Hewson & Woolard, Charlotte, for defendants.

ORDER
Upon consideration of the petition filed by Defendants in this matter for rehearing of the decision of this Court pursuant to Rule 31, N.C. Rules of Appellate Procedure, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied without prejudice to defendants' right to seek summary judgment on grounds other than collateral estoppel. Attention is called to the following sentence in the last substantial paragraph of the Court's opinion: `We express no opinion as to whether defendants may establish by appropriate affidavits or further discovery that they are entitled to summary judgment on other grounds.' By order of the Court in conference, this the 26th day of July 1990."